Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Agreement”) is entered into by and
between Shintaro Asako, CPA (“Asako”) and MediciNova, Inc. a Delaware
corporation (the “Company”), with regard to the following:

A. Whereas, Asako served in various capacities as an officer and employee of the
Company, most recently as Chief Financial Officer and Secretary of the Company,
until the termination of his employment on January 31, 2011 (the “Termination
Date”); and

B. Whereas, Asako and the Company are parties to that certain Executive
Employment Agreement, dated as of July 18, 2005, providing for certain rights
and responsibilities on the part of Asako and the Company, as amended by the
First Amendment to Employment Agreement, dated December 31, 2010 (together, the
“Employment Agreement”).

NOW, THEREFORE, the parties hereto agree as follows:

1. Payment Through Termination Date. The Company has paid to Asako his accrued
salary (and accrued but unused vacation, if any) through the Termination Date.

2. Separation Payments and Other Benefits. In consideration of the covenants and
promises contained in this Agreement, including the benefits set forth in
Section 2 (a) and (b) below to which Asako would not otherwise be entitled, and
in full and final satisfaction of all obligations the Company and Asako owe to
each other under the Employment Agreement or otherwise, the Company shall pay to
Asako, or on Asako’s behalf, the following amounts, less appropriate deductions
and withholdings.

(a) Provided Asako executes this Agreement, the Company will pay to Asako the
amount Asako would have received as salary for the period of February 1, 2011
through November 30, 2011 under the Employment Agreement in the aggregate gross
amount of $237,500 and the payment to be made under this Section shall be in the
form of a one-time lump sum payment, less income and employment taxes required
in the judgment of the Company to be deducted or withheld, to be paid on the
February 2, 2011; and

(b) Provided that Asako executes this Agreement, if Asako timely elects
continuation coverage pursuant to the provisions relating to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) of the Company’s group
health plan, the Company will pay the applicable COBRA premium to continue
medical benefits for Asako and his dependents in the same manner that such
benefits are in effect as of the Termination Date for the period from
February 1, 2011 through November 30, 2011 (thereafter Asako shall, to the
extent he remains eligible for such benefits, be responsible for paying the
applicable COBRA premium), with the exception that the Company’s payment of
premiums pursuant to this Section and such benefits will be discontinued if and
when Asako obtains medical benefits pursuant to a group health plan of another
employer.



--------------------------------------------------------------------------------

3. Release. Except as provided in Paragraph 6 hereof, in consideration of the
above described payments and benefits to which Asako would not otherwise be
entitled, Asako does hereby unconditionally, irrevocably and absolutely release
and discharge the Company, and all related subsidiary entities, and their
affiliates, directors, officers, employees, agents, attorneys, stockholders,
insurers, successors and/or assigns, from any and all liability, claims,
demands, causes of action, or suits of any type, whether in law and/or in
equity, known or unknown, related directly or indirectly or in any way connected
with any transaction, affairs or occurrences between them to date, including,
but not limited to, Asako’s employment with the Company and the termination of
said employment. This release shall include, but not be limited to, a release of
claims arising under any state or federal statute or common law regulating or
affecting employment, including Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Equal Pay Act of 1963, the Fair Labor Standards Act of 1938,
the California Labor Code, the California Fair Employment and Housing Act and
any other statutory or common law provision or policy relating to or affecting
Asako’s employment by the Company, each as amended through the date hereof,
including any federal or state statutory provision covering any age
discrimination in any form by the Company against Asako, except any claim for
worker’s compensation. In addition to the provisions of Paragraph 6, Asako’s
rights other than as an officer or employee of the Company, including, but not
limited to, those as a stockholder of the Company are specifically excluded from
this release.

4. Claims. In further consideration of the above described payments and
benefits, Asako irrevocably and absolutely agrees that he will not prosecute nor
allow to be prosecuted on his behalf in any administrative agency, whether
federal or state, or in any court, whether federal or state, any claim or demand
of any type related to the matter release above, to the maximum extent permitted
by applicable law. It is the intention of the parties that, with the execution
of this Agreement, the Company and all related entities, and their affiliates,
officers, directors, employees, agents, attorneys, stockholders, insurers,
successors and/or assigns will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of Asako related in any
way to the matter discharged herein. Asako represents that he has not filed any
complaint, charges or lawsuits against the Company and all related subsidiary
entities (including their affiliates, officers, directors, and employees) with
any governmental agency or any court.

5. Unknown Claims. Asako understands and agrees that this release extends to all
claims of every nature, known or unknown, suspected or unsuspected, past or
present, and that any and all rights granted to Asako under section 1542 of the
California Civil Code or any analogous federal law or regulation are hereby
expressly waived. Said section 1542 of the California Civil Code reads as
follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”



--------------------------------------------------------------------------------

Notwithstanding any provisions of this Agreement to the contrary, Asako does not
waive any right or release any claim against the Company specifically excluded
from the terms of this Release by Paragraph 6 of this Agreement or any right or
claim which arises from the Company failing to perform its undertakings as set
forth in this Agreement and/or may arise after the date Asako executes this
release including Asako’s rights, if any, pursuant to COBRA.

6. Effect on Previous or Existing Agreements. This Agreement is intended to
resolve any and all issues between the Company and Asako, including any and all
claims for wages, separation pay, compensation, benefits or other aspects of the
employment relationship between the Company and Asako. Except as set forth in
this Section 6, this Agreement shall supersede and extinguish all prior
employment agreements, express or implied, verbal or written, between the
Company and Asako; provided, however, that this Agreement shall have no effect
on (i) that certain Proprietary Information and Inventions Agreement, dated as
of July 18, 2005, that certain Indemnification Agreement dated on or about
July 18, 2005 (the “Indemnification Agreement”), and (iii) any stock option
agreements. This Agreement shall also not in any way supersede or affect any
obligation of Asako, contractual or otherwise, with respect to the disclosure,
use or protection of any proprietary or confidential information of the Company,
including any trade secrets, or with respect to the disclosure and assignment of
inventions made or conceived by Asako during his employment. All previous
written agreements and obligations imposed by any contract relating to the
intellectual property of the Company or its subsidiaries or affiliated entities
shall remain in full force and effect and survive the execution of this
Agreement. Nothing herein is intended to limit, waive, release or avoid Asako’s
right to make a claim for or to be indemnified for any costs, losses,
expenditures or fees incurred in the future for acts performed by Asako within
the scope of his employment, or as a consequence of the discharge of his duties
on behalf of the Company, to the full extent provided by the Indemnification
Agreement or by applicable law.

7. Return of Company Property. Asako shall immediately return any company
property in his possession, including all company-owned computers and cellular
telephones. All such property shall be returned in good working condition and
order.

8. Non-Disparagement. Asako and the Company each agree that he or it shall not
make any oral or written statements or knowingly make any comments, whether
privately or publicly, which in fact or by implication tend to disparage the
other or are inimical to the interests of the other.

9. Binding Effect. Asako further declares and represents that no promise,
inducement or agreement not expressed herein has been made to him and that this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof. This Agreement may be modified only by a writing signed
by both Asako and the Company.



--------------------------------------------------------------------------------

10. Successors. The Company and Asako understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, employees,
directors, stockholders, officers, attorneys, affiliates, predecessors,
representatives and assigns of the Company and Asako.

11. Interpretation. The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California. This Agreement shall not be interpreted for or against either
party hereto on the ground that such party drafted or caused this Agreement to
be drafted. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against the public policy or otherwise, the
invalidity shall not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part. To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.

12. Resolution of Employment Related Disputes. Except as prohibited by law, the
parties agree that any dispute, controversy or claim between the parties arising
out of, relating to or concerning any aspect of Asako’s employment with the
Company, termination of such employment or this Agreement, including without
limitation, employment discrimination claims or claims arising under any other
employment statute or law, shall be resolved through final and binding
arbitration in San Diego, California. The law applicable to any controversy to
be arbitrated shall be the law of the state of California or applicable federal
law, except that the Federal Arbitration Act shall apply to the issue of
arbitrability. The arbitration shall be conducted by a single neutral arbitrator
selected by the parties from a list maintained and provided by the American
Arbitration Association (“AAA”) or Judicial Arbitration and Mediation Services
(“JAMS”). Asako shall not be required to pay any administrative fees of the AAA
or JAMS. Any administrative fees or arbitrator’s fees will be paid by the
Company. The arbitrator shall have no power to award costs and attorneys’ fees
except as provided by statute or by separate written agreement between the
parties. Notwithstanding the foregoing, nothing herein shall preclude either
party from seeking, on a temporary basis, relief from a court in a dispute
involving the ownership, use or disclosure of confidential or proprietary
information or trade secrets, until such time as an arbitrator can be selected.
Once selected, the arbitrator shall have the power to continue, vacate, modify
or amend any temporary or interim relief, and shall have the power to resolve
the dispute. In the event that any aspect of this arbitration provision is found
unenforceable by a court of competent jurisdiction, the remainder of the
arbitration provision shall be severed from the invalid portion and the
remaining portion shall be given full effect according to its terms. This
arbitration provision shall supersede any and all prior agreements between the
Company and Asako on the subject of arbitration of employment-related claims.

13. No Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either the Company or Asako.

14. Execution and Revocation Periods. Asako acknowledges and agrees that the
separation payments set forth in Section 2 constitute consideration beyond that
which, but for the mutual covenants set forth in this Agreement, the Company
would be obligated to provide, or Asako otherwise would be entitled to receive.
Employee



--------------------------------------------------------------------------------

acknowledges that he has ten (10) days after actual receipt of this Agreement in
which to consider and execute this Agreement. Changes to this Agreement, whether
material or immaterial, do not restart the 10-day period. Employee agrees and
acknowledges that if he chooses to sign this Agreement before 10 days after he
received it, that he has done so voluntarily.

15. Counsel. Asako acknowledges that he fully understands his right to discuss
this Agreement with independent counsel of his choice, that he is encouraged to
do so, that he has carefully read and fully understands this entire Agreement
and that he is voluntarily entering into this Agreement.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

17. Acknowledgments Related to Compensation and Benefits. Asako acknowledges
that he is not entitled to receive any wages, benefits, bonuses, commissions or
compensation, however characterized, other than the amounts provided for in
Section 2 above, which separation payments and benefits he will receive provided
that he will have returned to the Company an executed copy of the Agreement. For
the avoidance of doubt, Asako acknowledges that he shall not be entitled to any
bonus, cash or otherwise, for the fiscal year ended December 31, 2010.

18. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified at below (or at such other address as
the party shall specify in writing). Such notice shall be deemed given either
(a) upon personal delivery, (b) one (1) business day after being sent by
overnight delivery service or (c) on the day of transmission by facsimile,
provided that the notifying party confirms receipt of such transmission with the
other party by telephone.

 

If to MediciNova:    MediciNova, Inc.    4350 La Jolla Village Drive, Suite 950
   San Diego, CA 92122    Attention:    Yuichi Iwaki, M.D., Ph.D., President and
Chief Executive Officer    Telephone:    858-373-1500    Fax: 858-373-7000   
Email: iwaki@medicinova.com If to Asako:    Shintaro Asako, CPA    13078
Signature Point, #81    San Diego, CA 92130    Telephone: 858-349-6680    Email:
shintaro.asako@gmail.com

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of February 1, 2011 at San
Diego, California.

 

    MEDICINOVA, INC.

/s/ Shintaro Asako

    By:  

/s/ Yuichi Iwaki

Shintaro Asako, CPA     Name:   Yuichi Iwaki, M.D., Ph.D.     Title:   President
and Chief Executive Officer     By:  

/s/ Michael Coffee

    Name:   Michael Coffee     Title:   Chief Business Officer     By:  

/s/ Marie Lalas

    Name:   Marie Lalas     Title:   Vice President and Controller